DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horikiri et al. (U.S. Patent No. 7,856,473, hereinafter “Horikiri”).

Claim 8:
Horikiri teaches an information processing system including a plurality of information processing apparatuses each respectively located at each remote location, the information processing system comprising:  
25circuitry configured to 
acquire resource information including resources of an external service provided by an external service system (“shared workspace server”) different from the information processing apparatus (Column 11, Lines 29-31; If one session is selected (resource information, as defined in the applications’ specification page 20, lines 14-15), it is started and the shared files in the session are listed (acquired)) (Column 8, Lines 65-67; The resources relevant to each conference may be stored in a server outside (or external to) the site) (Fig. 1, Element 30); 
store apparatus management information including apparatus identifiers identifying the information processing apparatuses (“site B”) and resource identifiers identifying the resources (“session”) used by the information processing apparatuses in a memory (Column 11, Lines 31-33; If the identical session is selected at another site B, the shared workspace server establishes synchronization between the sites.  Determining if the identical session is selected at another site B infers storage that information in a memory); 
acquire the apparatus management information in response to a selection of a resource from the acquired resource information by a first information processing apparatus of the information processing apparatuses (Column 11, resource information, as defined in the applications’ specification page 20 lines 14-15), it is started and the shared files in the session are listed (acquired)); 
compare a resource identifier (“session”) of the resource selected by the first information processing apparatus with the resource identifiers in the acquired apparatus management information to determine a second information processing apparatus of the information processing apparatuses using a same resource as the resource selected by the first information processing apparatus (Column 11, Lines 31-33; If the identical session (resource information) is selected at another site B (second information processing apparatus), the shared workspace server establishes synchronization between the sites);
display information on the determined second information processing apparatus as a 10remotely-located connectable apparatus (Column 11, Lines 19-20; The session is established between remote site systems; Column 11, Lines 32-37; The shared workspace server establishes synchronization between the sites (the sites are connected remotely).  Consequently, file sharing among the users is realized between the sites.  Enabling the users to perform synchronous work of opening and editing each file); and 
perform a remote information sharing between the first information processing apparatus and the determined second information processing apparatus using the resource selected by the first information processing apparatus (Column 11, Lines 59-61; File operations of opening and editing the file remote information sharing) between the remote sites (the first information processing apparatus and the second information processing apparatus)) (Column 11, Lines 32-37; The shared workspace server establishes synchronization between the sites (the sites are connected remotely).  Consequently, file sharing among the users is realized between the sites.  Enabling the users to perform synchronous work of opening and editing each file).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Horikiri et al. (U.S. Patent No. 7,856,473, hereinafter “Horikiri”).

Claims 1 and 9:
Horikiri teaches an information processing apparatus comprising: 
circuitry configured to 
5acquire resource information including resources of an external service provided by an external service system (“shared workspace server”) (Column 11, Lines 29-31; If one session is selected (resource information, as defined in the applications’ specification page 20, lines 14-15), it is started and the shared files in the session are listed (acquired)) (Column 8, Lines 65-67; The resources 
acquire, from the external service system, apparatus management information including apparatus identifiers identifying acquiaother information processing apparatuses (“site B”) and resource identifiers identifying the resources (“session”) used by the other information processing apparatuses (Column 11, Lines 31-33; If the identical session is selected at another site B, the shared workspace server establishes synchronization between the sites), in response to a selection of a resource from the acquired resource information by the information processing apparatus (Column 11, Lines 21-26; If one user logs into the workspace at site A); 
compare a resource identifier (“session”) of the resource selected by the information processing apparatus with resource identifiers in the acquired apparatus management information to determine another information processing apparatus of the other information processing apparatuses using a same resource as the resource selected by the information processing apparatus (Column 11, Lines 31-33; If the identical session is selected at another site B (other information processing apparatus), the shared workspace server establishes synchronization between the sites);
 display information on the determined another information processing apparatus as a remotely-located connectable apparatus (Column 11, Lines 19-20; The session is established between remote site systems; Column 11, Lines 32-37; The shared workspace server establishes synchronization between the sites (the sites are connected remotely).  Consequently, file sharing among the users is 
15perform a remote information sharing between the information processing apparatus and the determined another information processing apparatus using the resource selected by the information processing apparatus (Column 11, Lines 59-61; File operations of opening and editing the file is shared between the site servers, enabling users to perform cooperative work (remote information sharing) between the remote sites (the information processing apparatus and the another information processing apparatus)) (Column 11, Lines 32-37; The shared workspace server establishes synchronization between the sites (the sites are connected remotely).  Consequently, file sharing among the users is realized between the sites.  Enabling the users to perform synchronous work of opening and editing each file).

Horikiri does not appear to disclose acquiring the apparatus management information from a management apparatus different from the external service system.  However, as stated above, Horikiri discloses acquiring the apparatus management information from the external service system.  Further, Horikiri discloses distributing load across a plurality of devices (Column 12, Lines 24-26). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to distribute Horikiri’s acquiring of apparatus management information away from the shared workspace server to a different server in order to alleviate processing load on the shared workspace server (Horikiri, Column 12, Lines 23-24). 

Claim 9 is the method of the apparatus of claim 1.  Claim 9 is therefore rejected under the same grounds as claim 1. 

Claim 2:
Horikiri further teaches the information processing apparatus according to claim 1, 20wherein the circuitry automatically starts the remote information sharing with the determined another information processing apparatus (Column 11, Lines 32-36; If the identical session is selected at another site B (the another information processing apparatus), the shared workspace server establishes synchronization between the sites.  Consequently, file sharing among the users is realized between the sites, enabling the users to perform synchronous work of opening and editing each file (automatic remote information sharing; Column 7, Lines 29-31; Cooperative work is performed between remote sites)). 

Claim 7:
Horikiri further teaches the information processing apparatus according to claim 1, wherein the resource information includes at least any one of information on a to-be-read file and information on a storage destination where a 20file is to be stored (Column 10, Lines 60-65; Fig. 3; Files used in conferences and created as records of conferences, reference information to resources relevant to conferences, and history information of file access and resource access made by the conference participants are managed; Column 11, Lines 42-45; To share a file in the workspace, each user previously registers the shared file in the workspace.  The shared workspace server 30 mangers the hence the workspace, i.e. the resource information, maintains information on the storage on files that can be accessed and read by users)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Horikiri et al. (U.S. Patent No. 7,856,473, hereinafter “Horikiri”) in view of Shepherd (U.S. Patent No. 9,398,059, hereinafter “Shepherd”).

Claim 3: 
Horikiri teaches the information processing apparatus according to claim 1. 

However, Horikiri does not teach wherein the circuitry presents and recommends to the user the determined another information processing apparatus as the remotely-located connectable apparatus located 30at a location remote from a location of the information processing apparatus, and receives an instruction to perform the remote information sharing with the determined another information processing apparatus from the user. 

Shepherd teaches wherein the circuitry presents and recommends to the user the determined another information processing apparatus as the remotely-located connectable apparatus located 30at a location remote from a location of the information processing apparatus, and receives an instruction to perform the remote information sharing with the determined another information processing apparatus from the user (Column 6, Lines 64-67; Fig. 1 is an example environment where systems and methods for content sharing in a virtual collaboration session may be implemented; Column 7, remotely-located connectable apparatus) may each operate a computing device (information processing apparatus); Column 15, Lines 35-37; A list or roster of participants 407 may indicate, to each given participant (the user), which other participants (the another information processing apparatus) are currently attending the same [virtual collaboration] session (the acquired one or more piece of resource information); Fig. 6, Column 15, Lines 19-22; Each user has a public workspace and a private workspace to vet ideas and preview content before sharing; Column 15, Lines 52-55; When ready to promote content 502 to the public realm, the participant using tool 602 can drag content 502 (received instruction) into public portion 405 (perform remote sharing); Column 18, Lines 3-6; Participants may edit the public space 405 simultaneously).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Horikiri with the teachings of Shepherd by modifying the information processing apparatus in Horikiri to enable the circuitry to present and recommend to the user the another information processing apparatus and receive an instruction to perform remote information sharing, as disclosed by Shepherd.  One of ordinary skill in the art would have been motivated to do so in order to allow participants control over when to share information (Shepherd, Column 15, Lines 21-22 and 32-34). 

Claim 4:
Horikiri in view of Shepherd further teaches the information processing apparatus according to claim 3, wherein the circuitry displays, on a screen presenting and Shepherd, Column 15, Lines 24-27; All users connected in a session have equal rights to see tabs of content in public portion 405 both on their respective devices and any attached display such as a projector). 

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Horikiri with the teaches of Shepherd by modifying the information processing apparatus in Horikiri to enable the circuitry to display the resource information at each information processing apparatus, as disclosed by Shepherd.  One of ordinary skill in the art would have been motivated to do so in order to allow participants to work together remotely on the same materials during a virtual collaboration session (Shepherd, Column 1, Lines 50-55). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Horikiri et al. (U.S. Patent No. 7,856,473, hereinafter “Horikiri”) in view of Schaefer et al. (U.S. Patent Application Publication No. 2013/0235146, hereinafter “Schaefer”).

Claim 5:
Horikiri teaches the information processing apparatus according to claim 1. 

However, Horikiri does not teach, wherein the circuitry acquires the resource information 10from an external service that provides the resource information to the information processing apparatus via a network.

Schaefer teaches wherein the circuitry acquires the resource information 10from an external service that provides the resource information to the information processing apparatus via a network (§ 0025, Lines 1-7; Calendaring software server 150 is an example server to support one implementation of meeting scheduling software.  Calendaring software server 150 is communicatively coupled to network 120.  Calendaring software server 150 can be configured to support a meeting scheduling client application, e.g., Microsoft Outlook (external service), providing a calendar type interface to end users; § 0044, Lines 6-13; Beginning at block 610, a client application (information processing apparatus) examines the current calendar.  At block 620, a determination is made as to if a meeting is about to start.  If a meeting is about to start (the YES prong of block 620), the client can extract (acquire) the conference information (resource information) from the invitation as stored in the calendar (the calendar is controlled by an external service, i.e., Microsoft Outlook)).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Horikiri with the teachings of Schaefer by modifying the apparatus in Horikiri to enable the apparatus to acquire resource information from an external service, as disclosed Schaefer.  One of ordinary skill in the art would have been motivated to do so in order to overcome industry shortcomings and allow for an integrated video conference interface between the video conference equipment and personal electronic devices on a user’s device (Schaefer, § 0005, Lines 1-4). 

Claim 6:
Horikiri discloses the information processing apparatus according to claim 1. 

However, Horikiri does not disclose wherein the resource information includes schedule 15information controlled by the external service. 

Schaefer teaches wherein the resource information includes schedule 15information controlled by the external service (§ 0025, Lines 1-7; Calendaring software server 150 is an example server to support one implementation of meeting scheduling software.  Calendaring software server 150 is communicatively coupled to network 120.  Calendaring software server 150 can be configured to support a meeting scheduling client application, e.g., Microsoft Outlook (external service), providing a calendar type interface to end users; § 0044, Lines 6-13; Beginning at block 610, a client application examines the current calendar (schedule information).  At block 620, a determination is made as to if a meeting is about to start (resource information includes schedule information).  If a meeting is about to start (the YES prong of block 620), the client can extract the conference information from the invitation as stored in the calendar (the calendar is controlled by an external service, i.e., Microsoft Outlook)).

It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Horikiri with the teachings of Schaefer by modifying the apparatus in Horikiri to enable the Apparatus to acquire resource information from an external service, as disclosed Schaefer.  One of ordinary skill in the art would have been motivated to do so in order to overcome industry Schaefer, § 0005, Lines 1-4). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 7-9 on page 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As stated in the rejection of claims 1 and 9 above, Horikiri discloses acquiring the apparatus management information from the external service system.  However, Horikiri discloses distributing load across a plurality of devices (Column 12, Lines 24-26).  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to distribute Horikiri’s acquiring of apparatus management information away from the shared workspace server to a different server in order to alleviate processing load on the shared workspace server (Horikiri, Column 12, Lines 23-24). 
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive.  Applicant argues on page 8 that Horikiri does not disclose the “compare” step as claimed in claim 1.  As stated in the rejection of claims 1 and 9 above, Horikiri, in col. 11, ln. 31-33, discloses that if the identical session is selected at another site B, the shared workspace server establishes synchronization between the sites.  Determining if the identical session is selected corresponds to the claimed comparison. 
In light of the responses made herein, the rejection of claims 1, 8, and 9 is maintained.  In addition, the rejection of claims 2-7 is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2007/0150551 (Krishnan et al.) – Automatic Sharing of Online Resources in a Multi-User Computer System – A software tool assists users to share items from others’ personal workspaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NAM T TRAN/Primary Examiner, Art Unit 2452